UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/13 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Franklin K2 Alternative Strategies Fund 3 Financial Statements 51 Performance Summary 9 Notes to Financial Statements 56 Your Fund’s Expenses 12 Shareholder Information 75 Financial Highlights and Statement of Investments 14 | 1 Semiannual Report Franklin K2 Alternative Strategies Fund Your Funds Goal and Main Investments: Franklin K2 Alternative Strategies Fund seeks capital appreciation with lower volatility relative to the broad equity markets. The Fund seeks to achieve its investment goal by allocating its assets across multiple non-traditional or alternative strategies, including but not limited to long short equity, event driven, relative value and global macro. The Fund is structured as a multi-manager fund, meaning the Funds assets are independently managed by multiple investment managers (subadvisors), while the Funds investment manager retains overall responsibility for the Funds investments. The Fund may invest in a wide range of securities and other investments including, but not limited to: equity securities including common stocks, preferred stocks, convertible securities, rights and warrants, private and registered investment vehicles and exchange traded funds; and debt securities including bonds, notes, debentures and commercial paper; loans and loan participations; and mortgage-backed or other asset-backed securities, including collateralized debt obligations; as well as derivatives, commodities and currencies. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you this semiannual report for Franklin K2 Alternative Strategies Fund covering the period from the Funds inception on October 11, 2013, through November 30, 2013. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 19. Semiannual Report | 3 Performance Overview For the period under review, Franklin K2 Alternative Strategies Fund  Class A delivered a +2.30% cumulative total return. For comparison, the Funds primary benchmark, the BofA Merrill Lynch 3 Month U.S. Treasury Bill Index, which tracks the performance of short-term U.S. government securities with a remaining term to final maturity of less than three months, had a +0.04% total return. 1 Also for comparison, the Funds secondary benchmark, the HFRX Global Hedge Fund Index, which is designed to be representative of the overall composition of the hedge fund universe, generated a +1.58% total return. 2 You can find more of the Funds performance data in the Performance Summary beginning on page 9. Economic and Market Overview During the period from October 11, 2013, through November 30, 2013, investors remained preoccupied with the timing of the U.S. Federal Reserve Boards (Feds) next policy move regarding its asset purchases. The Fed hoped to shift attention from its bond buying to forward guidance, namely its commitment to remain accommodative and hold short-term rates low for an extended period of time. In November, major economies reported mixed third-quarter gross domestic product (GDP) growth rates. While the developed economies of the U.S. and Canada strengthened, Europes growth slowed to a near standstill and Japans expansion eased substantially after growing for several consecutive quarters. Mexicos emerging economy returned to modest growth, but a contraction in Brazils output was the worst in more than four years. Against this backdrop, global developed and emerging market stocks, as measured by the MSCI All Country World Index, moved higher. In the U.S., positive employment and residential real estate trends generally exceeded expectations, the economy expanded in the third quarter at its fastest pace in more than a year and several major U.S. equity indexes reached new 1. Source: FactSet. © 2014 FactSet Research Systems Inc. All Rights Reserved. The information contained herein: (1) is proprietary to FactSet Research Systems Inc. and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither FactSet Research Systems Inc. nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Sources: FactSet; Hedge Fund Research, Inc. The HFRX Global Hedge Fund Index is being used under license from Hedge Fund Research, Inc., which does not endorse or approve of any of the contents of this report. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 4 | Semiannual Report highs. Notably, the national jobless rate declined to its lowest level since 2008. Nonetheless, market volatility surfaced surrounding speculation over the timing of the Feds tapering of its asset purchase program and a partial U.S. federal government shutdown. Toward period-end, improving U.S. employment data reignited speculation that tapering could begin as early as December. In Europe, the eurozone unemployment rate improved for the first time in more than two years, and accommodative policies remained intact as the European Central Bank (ECB) lowered its benchmark interest rate in November following the regions anemic economic growth. This swift and unexpected ECB response lifted market sentiment, which was otherwise kept in check to a degree by sovereign debt rating downgrades of France and the Netherlands owing to their worsening growth prospects and public finances. However, credit outlooks for Spain and Portugal were raised to stable because of the positive effect budget cuts and structural reforms have had on these countries fiscal states. Outside of the eurozone, U.K. third-quarter GDP climbed at its fastest quarterly pace in years. Major Asian economies, including South Korea, Taiwan, China and Japan, experienced improving export shipments and orders because of stronger global demand. Emerging market central banks tended to be less accommodative than their developed market peers. For example, Brazils and Indias central banks raised interest rates amid rising inflation and Chinas central bank tightened liquidity to curb real estate and credit speculation. Investment Strategy We manage the Fund using a multi-manager approach. While we are responsible for the Funds overall investments, we allocate assets to multiple subadvisors, each of whom independently manages a separate portion of the Funds portfolio in accordance with some or all of the following strategies: long short equity, event driven, relative value and global macro. We allocate the Funds assets among these strategies utilizing a top-down approach, generating strategy weightings by taking into account market conditions, risk factors, diversifica-tion, liquidity, transparency, and availability of various subadvisors and other investment options, among other things. The allocations to the strategies may change from time to time based upon our assessment of their correlations to various markets and to each other, their risk profiles and return expectations. Long short equity strategies generally seek to produce returns from investments in the global equity markets by taking long and short positions in stocks Subadvisors 11/30/13 Long Short Equity Chilton Investment Company, LLC Impala Asset Management LLC Jennison Associates LLC Event Driven P. Schoenfeld Asset Management LP York Registered Holdings, L.P. Relative Value Basso Capital Management, L.P. Chatham Asset Management LLC Lazard Asset Management LLC Loomis Sayles & Company, L.P. Semiannual Report | 5 What is a futures contract? A futures contract, also called a future, is an agreement between the Fund and a counterparty made through a U.S. or foreign futures exchange to buy or sell a security at a specific price on a future date. What is a swap agreement? A swap agreement, such as an equity total return swap, is a contract between the Fund and a counterparty to exchange on a future date the returns, or differentials in rates of return, that would have been earned or realized if a notional amount were invested in spe-cific instruments. An interest rate swap is an agreement between two parties to exchange interest rate obligations, generally one based on an interest rate fixed to maturity and the other based on an interest rate that changes in accordance with changes in a designated benchmark (for example, LIBOR, prime, commercial paper or other benchmarks). and common stock indexes. Event driven strategies generally invest in securities of companies undergoing significant corporate changes and new developments. Relative value strategies encompass a wide range of investment techniques that are intended to profit from pricing inefficiencies. Global macro strategies generally focus on major economic opportunities across numerous markets and investments. The Fund may take long and/or short positions in a wide range of asset classes, including equities, fixed income, commodities and currencies, among others. Long positions benefit from an increase in the price of the underlying instrument or asset class, while short positions benefit from a decrease in that price. The Fund may use derivatives for hedging and nonhedging (investment) purposes. Such derivative investments may include futures contracts, swaps, options and currency forward contracts. The Fund may engage in active and frequent trading as part of its investment strategies. Managers Discussion The Funds assets were allocated to three strategies during the period: long short equity, event driven and relative value. Each of these strategies contributed to Fund performance during the period. The Funds long short equity strategy managers were Chilton Investment Co., Impala Asset Management and Jennison Associates. The long short equity strategy was the largest contributor during the period, benefiting from its net long bias in a rallying equity market and stock selection, particularly in the subadvisors long portfolios. Subadvisor performance varied depending on market exposure and individual security selection, but all three managers posted strong positive returns for the reporting period. As the equity markets reacted to a new round of earnings announcements, the Funds long short equity subadvisors found opportunities in airline and consumer retail stocks. Airlines in particular benefited from declining fuel costs, rising passenger miles flown and continued sector consolidation. Certain consumer retail stocks reported stronger earnings based on rising global 3. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, and pharmaceuticals in the Statement of Investments. 6 | Semiannual Report sales. Because equity markets rallied during the period, the strategys most substantial detractors included index hedges. In addition, a swift market rotation out of the biotechnology industry triggered by several disappointing earnings announcements proved challenging for health care sector investments in October, although several rebounded meaningfully in November. 3 Our event driven strategy managers were P. Schoenfeld Asset Management and York Registered Holdings. During the period, the Funds event driven allocation was the second-largest contributor to performance. Security selection and active trading were responsible for a portion of the gains, and the strategy also benefited from the equity market rally, which provided a tailwind for several merger arbitrage and special situations equity positions. This was particularly notable in the telecommunication services sector, where subadvisors found a number of attractive opportunities. Other notable contributors included event-driven opportunities in the information technology and industrials sectors. 4 Given the aforementioned equity market strength, the strategys primary detractors were the subadvisors hedging positions. The Funds relative value strategy managers were Basso Capital Management, Lazard Asset Management, Chatham Asset Management and Loomis, Sayles & Co. The relative value strategy also contributed to performance during the period. Although this strategy represented the Funds largest allocation at period-end, its lower sensitivity to equity markets constrained performance relative to the broader markets. Because of the varying market risk exposure of the subadvisors portfolios, this group also had the largest dispersion in performance. Similar to other strategies, individual position performance drivers were diverse, with positive contributions from convertible arbitrage and high yield credit investments, particularly in the energy, media and hospitality sectors. 5 As with other strategies, primary detractors included market hedges implemented via equity and credit index futures, options, and swaps, along with several single-issuer short exposures. 4. The information technology sector comprises computers and peripherals, Internet software and services, semiconductors and semiconductor equipment, and software in the Statement of Investments. The industrials sector comprises aerospace and defense, airlines, commercial and professional services, commercial services and supplies, engineering and construction, electrical equipment, industrial conglomerates, machinery and transportation in the Statement of Investments. 5. The energy sector comprises energy equipment and services and oil; gas and consumable fuels in the Statement of Investments. Hospitality comprises hotels, restaurants and leisure in the Statement of Investments. What is an option? An option is a contract to buy or sell a specific financial product known as the options underlying instrument at a specific price. The buyer of an option has the right, but not the obligation, to buy or sell the underlying instrument at or until a specified expiration date. Conversely, the seller (writer) of an option who opens a transaction is obligated to buy or sell the underlying instrument should the option holder exercise that right. What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. Semiannual Report | 7 Thank you for your participation in Franklin K2 Alternative Strategies Fund. We look forward to serving your future investment needs. Portfolio Managers Franklin K2 Alternative Strategies Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 8 | Semiannual Report Performance Summary as of 11/30/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price Information Class A (Symbol: FAAAX) Change 11/30/13 10/11/13 Net Asset Value (NAV) +$ $ $ Class C (Symbol: FASCX) Change 11/30/13 10/11/13 Net Asset Value (NAV) +$ $ $ Class R (Symbol: FSKKX) Change 11/30/13 10/11/13 Net Asset Value (NAV) +$ $ $ Class R6 (Symbol: FASRX) Change 11/30/13 10/11/13 Net Asset Value (NAV) +$ $ $ Advisor Class (Symbol: FABZX) Change 11/30/13 10/11/13 Net Asset Value (NAV) +$ $ $ Semiannual Report | 9 Performance Summary (continued) Performance 1 Cumulative total return excludes sales charges. Aggregate total returns and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/R6/Advisor Class: no sales charges. Class A Inception (10/11/13) Cumulative Total Return 2 + % Aggregate Total Return 3 -3.58 % Aggregate Total Return (12/31/13) 4 -1.78 % Value of $10,000 Investment 5 $ Total Annual Operating Expenses 6 2.75% (with waiver) 3.54% (without waiver) Class C Inception (10/11/13) Cumulative Total Return 2 + % Aggregate Total Return 3 + % Aggregate Total Return (12/31/13) 4 + % Value of $10,000 Investment 5 $ Total Annual Operating Expenses 6 3.45% (with waiver) 4.24% (without waiver) Class R Inception (10/11/13) Cumulative Total Return 2 + % Aggregate Total Return 3 + % Aggregate Total Return (12/31/13) 4 + % Value of $10,000 Investment 5 $ Total Annual Operating Expenses 6 2.95% (with waiver) 3.74% (without waiver) Class R6 Inception (10/11/13) Cumulative Total Return 2 + % Aggregate Total Return 3 + % Aggregate Total Return (12/31/13) 4 + % Value of $10,000 Investment 5 $ Total Annual Operating Expenses 6 2.44% (with waiver) 3.23% (without waiver) Advisor Class Inception (10/11/13) Cumulative Total Return 2 + % Aggregate Total Return 3 + % Aggregate Total Return (12/31/13) 4 + % Value of $10,000 Investment 5 $ Total Annual Operating Expenses 6 2.45% (with waiver) 3.24% (without waiver) Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236. 10 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. The market values of securities owned by the Fund will go up or down, sometimes rapidly or unpredictably. The Funds performance depends on the managers skill in selecting, overseeing, and allocating fund assets. The Fund is actively managed and could experience losses if the investment managers and subadvisors judgment about particular investments made for the Funds portfolio prove to be incorrect. Some subadvisors may have little or no experience managing registered investment companies. Foreign investments are subject to greater investment risk such as political, economic, credit and information risks as well as risk of currency fluctuations. Investments in derivatives involve costs and create economic leverage, which may result in significant volatility and cause the Fund to participate in losses that significantly exceed the Funds initial investment. Lower rated or high yield debt securities involve greater credit risk, including the possibility of default or bankruptcy. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Merger arbitrage investments risk loss if a proposed reorganization in which the Fund invests is renegotiated or terminated. Liquidity risk exists when securities have become more difficult to sell at the price they have been valued. The Fund may invest in investment funds, which may be more costly than investing in the underlying securities directly. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 10/4/14 and a fee waiver related to a subsidiary. Fund investment results reflect the expense reductions, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the period indicated. 3. Aggregate total return represents the change in value of an investment over the period indicated. Since the Fund has existed for less than one year, average annual total return is not available. 4. In accordance with SEC rules, we provide standardized total return information through the latest calendar quarter. 5. These figures represent the value of a hypothetical $10,000 investment in the Fund over the period indicated. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 11 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the periods indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Expenses Paid Account Value During Period* Actual 10/11/13 Ending Account Actual 10/11/1311/30/13 Class A Hypothetical 6/1/13 Value 11/30/13 Hypothetical 6/1/1311/30/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class R Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class R6 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 2.54%; C: 2.72%; R: 2.59%; R6: 2.45% and Advisor: 2.46%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period for Hypothetical expenses. For Actual expenses, the multiplier is 50/365 to reflect the number of days since inception. Semiannual Report | 13 Franklin Alternative Strategies Funds Financial Highlights Franklin K2 Alternative Strategies Fund Period Ended November 30, a Class A (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income (loss) c ) Net realized and unrealized gains (losses) Total from investment operations Net asset value, end of period $ Total return d % Ratios to average net assets e Expenses before waiver and payments by affiliates f % Expenses net of waiver and payments by affiliates f % Expenses incurred in connection with securities sold short % Net investment income (loss) )% Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the period October 11, 2013 (commencement of operations) to November 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period presented. See Note 1(f). 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Alternative Strategies Funds Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended November 30, a Class C (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.01 ) Net realized and unrealized gains (losses) 0.24 Total from investment operations 0.23 Net asset value, end of period $ 10.23 Total return d 2.30 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 4.89 % Expenses net of waiver and payments by affiliates f 2.72 % Expenses incurred in connection with securities sold short 0.31 % Net investment income (loss) (0.65 )% Supplemental data Net assets, end of period (000’s) $ 10,254 Portfolio turnover rate 47.72 % a For the period October 11, 2013 (commencement of operations) to November 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period presented. See Note 1(f). Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Alternative Strategies Funds Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended November 30, a Class R (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.01 ) Net realized and unrealized gains (losses) 0.24 Total from investment operations 0.23 Net asset value, end of period $ 10.23 Total return d 2.30 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 4.76 % Expenses net of waiver and payments by affiliates f 2.59 % Expenses incurred in connection with securities sold short 0.31 % Net investment income (loss) (0.52 )% Supplemental data Net assets, end of period (000’s) $ 10,230 Portfolio turnover rate 47.72 % a For the period October 11, 2013 (commencement of operations) to November 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period presented. See Note 1(f). 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Alternative Strategies Funds Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended November 30, a Class R6 (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.01 ) Net realized and unrealized gains (losses) 0.24 Total from investment operations 0.23 Net asset value, end of period $ 10.23 Total return d 2.30 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 4.62 % Expenses net of waiver and payments by affiliates f 2.45 % Expenses incurred in connection with securities sold short 0.31 % Net investment income (loss) (0.38 )% Supplemental data Net assets, end of period (000’s) $ 10,232 Portfolio turnover rate 47.72 % a For the period October 11, 2013 (commencement of operations) to November 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period presented. See Note 1(f). Semiannual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin Alternative Strategies Funds Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended November 30, a Advisor Class (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.01 ) Net realized and unrealized gains (losses) 0.24 Total from investment operations 0.23 Net asset value, end of period $ 10.23 Total return d 2.30 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 4.63 % Expenses net of waiver and payments by affiliates f 2.46 % Expenses incurred in connection with securities sold short 0.31 % Net investment income (loss) (0.39 )% Supplemental data Net assets, end of period (000’s) $ 31,317 Portfolio turnover rate 47.72 % a For the period October 11, 2013 (commencement of operations) to November 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period presented. See Note 1(f). 18 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests 49.5% Aerospace & Defense 1.2% The Boeing Co. United States $ European Aeronautic Defence and Space Co. France a General Dynamics Corp. United States Transdigm Group, Inc. United States 97 a United Technologies Corp. United States Air Freight & Logistics 0.5% a United Parcel Service, Inc. United States k XPO Logistics, Inc. United States Airlines 1.7% Copa Holdings SA, A Panama a Delta Air Lines, Inc. United States Deutsche Lufthansa AG Germany Japan Airlines Co. Ltd. Japan k United Continental Holdings, Inc. United States k US Airways Group, Inc. United States Auto Components 0.4% Cooper Tire & Rubber Co. United States k TRW Automotive Holdings Corp. United States k Visteon Corp. United States Automobiles 1.6% a Ford Motor Co. United States a,k General Motors Co. United States a Harley-Davidson, Inc. United States Nissan Motor Co. Ltd. Japan Toyota Motor Corp., ADR Japan Beverages 2.5% a Anheuser-Busch Inbev NV, ADR Belgium Beam, Inc. United States a Brown-Forman Corp. United States a,k Constellation Brands, Inc. United States a Diageo PLC, ADR United Kingdom SABMiller PLC United Kingdom Biotechnology 4.9% k ACADIA Pharmaceuticals United States a,k Acceleron Pharma, Inc. United States a,k Agios Pharmaceuticals, Inc. United States k Alexion Pharmaceuticals, Inc. United States Semiannual Report | 19 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a,k Alnylam Pharmaceuticals, Inc. United States $ k Biocryst Pharmaceuticals, Inc. United States a,k Biogen Idec, Inc. United States k Biomarin Pharmaceutical, Inc. United States k Bluebird Bio, Inc. United States a,k Celgene Corp. United States a,k Celldex Therapeutics, Inc. United States k Chimerix, Inc. United States a,k Conatus Pharmaceuticals, Inc. United States a,k Elan Corp. PLC, ADR Ireland k Exelixis, Inc. United States k Fibrocell Science, Inc. United States k Gilead Sciences, Inc. United States k Incyte Corp. Ltd. United States a,k Isis Pharmaceuticals, Inc. United States a,k KYTHERA Biopharmaceuticals, Inc. United States k MacroGenics, Inc. United States b,k Merrimack Pharmaceuticals, Inc. United States a,k OvaScience, Inc. United States k Portola Pharmaceuticals, Inc. United States Prothena Corp. PLC Ireland k PTC Therapeutics, Inc. United States a,k Puma Biotechnology, Inc. United States k QLT, Inc. Canada k Regulus Therapeutics, Inc. United States a,k Sangamo Biosciences, Inc. United States a,k Synta Pharmaceuticals Corp. United States a,k Targacept, Inc. United States k Tetraphase Pharmaceuticals, Inc. United States k TG Therapeutics, Inc. United States k Verastem, Inc. United States a,k Vertex Pharmaceuticals, Inc. United States k ZIOPHARM Oncology, Inc. United States Capital Markets 0.2% Lazard Ltd., A United States Chemicals 3.2% a Air Products & Chemicals, Inc. United States a Airgas, Inc. United States BASF SE Germany The Dow Chemical Co. United States Eastman Chemical Co. United States a Ecolab, Inc. United States a PPG Industries, Inc. United States RockWood Holdings, Inc. United States a The Sherwin-Williams Co. United States 20 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Chemicals (continued) Tronox Ltd., A United States 500 $ 10,625 a,k WR Grace & Co. United States 6,800 653,004 2,914,965 Commercial Banks 1.2% Bank of Ayudhya PCL Thailand 72,192 86,558 CIT Group, Inc. United States 4,143 209,139 Commerzbank AG Germany 5,471 81,309 Danske Bank AS Denmark 12,930 293,872 HSBC Holdings PLC, ADR United Kingdom 145 8,134 Intesa Sanpaolo SpA, di Risp Italy 42,243 84,072 a Wells Fargo & Co. United States 8,000 352,160 1,115,244 Commercial Services & Supplies 0.9% k EnerNOC, Inc. United States 10,323 177,039 k Metalico, Inc. United States 6,500 11,440 a Pitney Bowes, Inc. United States 4,100 94,997 Tyco International Ltd. United States 13,067 498,376 781,852 Computers & Peripherals 0.4% a Apple, Inc. United States 546 303,614 EMC Corp. United States 840 20,034 323,648 Diversified Financial Services 1.2% a,k Berkshire Hathaway, Inc., B United States 1,900 221,407 b Citigroup, Inc. United States 6,679 353,453 Gain Capital Holdings, Inc. United States 1,000 9,100 a Moody’s Corp. United States 5,700 425,391 Wisdomtree Japan Hedge Equity Fund, ETF Japan 2,304 115,914 1,125,265 Diversified Telecommunication Services 0.8% AT&T, Inc. United States 500 17,605 b Koninklijke KPN NV Netherlands 166,223 540,596 Telecom Italia, SpA Italy 92,908 71,374 k TW Telecom, Inc. United States 3,485 98,695 b Verizon Communications, Inc. United States 395 19,600 747,870 Electrical Equipment 0.5% Eaton Corp. PLC Ireland 2,577 187,245 a Rockwell Automation, Inc. United States 2,522 286,449 473,694 Electronic Equipment, Instruments & Components 0.0% † k Universal Display Corp. United States 1,000 36,110 Semiannual Report | 21 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Energy Equipment & Services 0.6% a Halliburton Co. United States $ a Helmerich & Payne, Inc. United States Nabors Industries Ltd. United States Food & Staples Retailing 2.0% a Costco Wholesale Corp. United States CVS Caremark Corp. United States Dairy Farm International Holdings Ltd. Hong Kong a Wal-mart Stores, Inc. United States a Walgreen Co. United States Food Products 0.4% Lindt & Spruengli AG Switzerland 1 a Mondelez International, Inc. United States Gas 0.0%  Tokyo Gas Co. Ltd., ADR Japan Health Care Equipment & Supplies 0.9% a Abbott Laboratories United States a Becton Dickinson and Co. United States a,k Derma Sciences, Inc. United States k GenMark Diagnostics, Inc. United States k InspireMD, Inc. United Kingdom k Novadaq Technologies, Inc. Canada PW Medtech Group Ltd. China a St. Jude Medical, Inc. United States k Tandem Diabetes Care, Inc. United States a,k Tearlab Corp. United States Tornier NV United States Health Care Providers & Services 2.0% k Acadia Healthcare Co., Inc. United States Aetna, Inc. United States Celesio AG Germany k Centene Corp. United States a Cigna Corp. United States k Envision Healthcare Holdings, Inc. United States HCA Holdings, Inc. United States Health Management Associates, Inc. United States a,k Healthways, Inc. United States Mckesson Corp. United States k Molina Healthcare, Inc. United States a,k Premier, Inc. United States Rhoen-klinikum AG Germany 22 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Health Care Providers & Services (continued) a Unitedhealth Group, Inc. United States $ a Universal Health Services, Inc. United States Health Care Technology 0.0%  Allscripts Healthcare Solutions, Inc. United States Hotels, Restaurants & Leisure 1.8% a Dominos Pizza, Inc. United States a Las Vegas Sands Corp. United States a McDonalds Corp. United States a Starbucks Corp. United States Tim Hortons, Inc. Canada Wyndham Worldwide Corp. United States Household Durables 0.7% a,k NVR, Inc. United States Sharp Corp. Japan Sony Corp., ADR Japan Sony Corp. Japan The Ryland Group, Inc. United States Household Products 0.3% a Colgate-Palmolive Co. United States Industrial Conglomerates 0.1% Jardine Matheson Holdings, Ltd. Hong Kong Jardine Strategic Holdings, Ltd. Hong Kong Siemens AG, ADR Germany 64 Insurance 0.1% American International Group, Inc. United States Internet & Catalog Retail 0.5% a,k Priceline.com, Inc. United States Internet Software & Services 0.7% a. k Akamai Technologies, Inc. United States a,k Google, Inc., A United States k WebMD Health Corp. United States IT Services 1.3% a,k Fleetcor Technologies, Inc. United States Lender Processing Services United States a Mastercard, Inc. United States Semiannual Report | 23 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Leisure Equipment & Products 0.4% a Polaris Industries, Inc. United States $ Life Sciences Tools & Services 0.8% k Bruker Corp. United States k Fluidigm Corp. United States k Illumina, Inc. United States k Life Technologies Corp. United States a,k Quintiles Transnational Holdings, Inc. United States a,k WUXI PharmaTech Cayman Inc., ADR China Machinery 0.8% FANUC Corp. Japan a Parker Hannifin Corp. United States b Timken Co. United States a The Toro Co. United States Media 2.6% a Comcast Corp. United States a,b DISH Network Corp. United States Kabel Deutschland Holding AG Germany 92 Liberty Global PLC, Series A United Kingdom Liberty Global PLC, Series C United Kingdom Sirius XM Holdings, Inc. United States a The Walt Disney Co. United States a,b Time Warner Cable, Inc. United States Metals & Mining 0.0%  k Horsehead Holding Corp. United States Multiline Retail 1.0% a,k Burlington Stores, Inc. United States a,k Dollar General Corp. United States a Macys, Inc. United States Office / Business Equipment 0.0%  Canon Inc., ADR Japan Oil, Gas & Consumable Fuels 1.0% a Berry Petroleum Co., A United States Chevron Corp. United States Exxon Mobil Corp. United States Hess Corp. United States a Occidental Petroleum Corp. United States Royal Dutch Shell PLC, A United Kingdom Royal Dutch Shell PLC, ADR United Kingdom 24 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Oil, Gas & Consumable Fuels (continued) Statoil ASA, ADR Norway $ Total SA, ADR France Pharmaceuticals 2.5% Actavis PLC United States k Aerie Pharmaceuticals, Inc. United States a Allergan, Inc. United States a,k Aratana Therapeutics, Inc. United States Bayer AG Germany Bristol-Myers Squibb Co. United States CFR Pharmaceuticals SA Chile k Corcept Therapeutics, Inc. United States Eli Lilly & Co. United States GlaxoSmithKline PLC, ADR United Kingdom Johnson & Johnson United States Merck & Co., Inc. United States k Mylan, Inc. United States Novo Nordisk AS, ADR Denmark k Pacira Pharmaceuticals, Inc. United States a Perrigo Co. PLC United States a Pfizer, Inc. United States k Repros Therapeutics, Inc. United States Roche Holding AG Switzerland Roche Holdings Ltd., ADR Switzerland k Sagent Pharmaceuticals, Inc. United States Sanofi, ADR France k The Medicines Co. United States a,k XenoPort, Inc. United States Zoetis, Inc. United States Professional Services 0.5% a,k Verisk Analytics, Inc. United States Real Estate Investment Trusts (REITs) 0.5% American Tower Corp. United States Mid-America Apartment Communities, Inc. United States Weyerhaeuser Co. United States Real Estate Management & Development 0.7% a,k CBRE Group, Inc. United States k Realogy Holdings Corp. United States Semiannual Report | 25 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Road & Rail 1.5% a,k Hertz Global Holdings, Inc. United States 20,408 $ 495,098 a JB Hunt Transport Services, Inc. United States 3,095 232,713 a Union Pacific Corp. United States 4,127 668,739 1,396,550 Semiconductors & Semiconductor Equipment 0.3% Avago Technologies Ltd. United States 2,030 90,802 KLA-Tencor Corp. United States 130 8,303 NXP Semiconductors NV Netherlands 3,883 165,027 Texas Instruments, Inc. United States 396 17,028 281,160 Software 0.5% k Adobe Systems, Inc. United States 3,094 175,678 k Broadsoft, Inc. United States 2,000 53,140 b Microsoft Corp. United States 7,156 272,858 501,676 Specialty Retail 1.1% a CST Brands, Inc. United States 4,451 146,393 b,k Jos A Bank Clothiers, Inc. United States 1,090 61,934 a The Home Depot, Inc. United States 4,595 370,679 a Tiffany & Co. Unites States 4,600 410,044 989,050 Telecommunication Services 0.0% † b Alcatel-Lucent, rts., 12/03/13 France 26,750 7,631 Textiles, Apparel & Luxury Goods 0.7% Carter’s, Inc. United States 1,297 91,659 Cie Financiere Richemont SA Switzerland 1,611 163,686 Hermes International France 100 34,913 Luxottica Group, SpA Italy 2,410 127,619 k Under Armour, Inc. United States 2,400 193,680 611,557 Thrifts & Mortgage Finance 0.0% † k Fannie Mae United States 6,000 15,900 Tobacco 0.0% † Altria Group, Inc. United States 338 12,499 British American Tobacco PLC, ADR United Kingdom 77 8,187 Philip Morris International, Inc. United States 94 8,041 28,727 Trading Companies & Distributors 0.0% † Mitsubishi Corp., ADR Japan 297 11,726 Mitsui & Co. Ltd., ADR Japan 41 11,393 23,119 26 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Common Stocks and Other Equity Interests (continued) Wireless Telecommunications Services 2.0% k Crown Castle International Corp. United States 4,003 $ 297,143 k Leap Wireless International, Inc. United States 11,144 185,102 k SBA Communications Corp. United States 1,795 152,880 k Sprint Corp. United States 33,363 279,916 k T-Mobile US, Inc. United States 14,695 382,217 b Vodafone Group PLC, ADR United Kingdom 14,725 546,150 1,843,408 Total Common Stocks and Other Equity Interests (Cost $43,468,411) 45,881,955 Preferred Stocks 2.7% Aerospace & Defense 0.0% † Rolls-Royce Holdings PLC, C United Kingdom 838,500 1,373 Agriculture 0.1% Bunge Ltd., 4.875%, cvt. United States 700 74,550 Banks 0.3% k National Bank Greece SA, 9.00% Greece 563 8,406 l Royal Bank of Scotland Group PLC, perpetual, junior sub. note, Series L, 5.75% United Kingdom 10,000 202,500 Series M, 5.75% United Kingdom 949 20,565 Series N, 6.35% United Kingdom 491 10,552 Series P, 6.25% United Kingdom 40 847 Series R, 6.125% United Kingdom 124 2,585 Series S, 6.60% United Kingdom 347 7,745 253,200 Energy 0.0% † Dominion Resources, Inc., 6.125%, cvt., A United States 368 20,181 Food Products 0.1% Post Holdings, Inc., 3.75%, cvt., b United States 750 91,222 Insurance 0.2% Maiden Holding Ltd., 7.25%, cvt., A United States 1,350 67,999 Metlife, Inc., 5.00%, cvt. United States 3,000 92,580 160,579 Machinery 0.0% † Stanley Black & Decker, Inc., 6.25% United States 600 61,200 Metals & Mining 0.0% † ArcelorMittal, 6.00%, cvt. Luxembourg 825 20,831 Cliffs Natural Resources, Inc., 7.00%, cvt. United States 491 10,783 31,614 Semiannual Report | 27 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Rights Value Preferred Stocks (continued) Oil, Gas & Consumable Fuels 0.4% c Chesapeake Energy Corp., 144A, 5.75%, cvt. United States 17 $ c,k Sanchez Energy Corp., 144A, 6.50%, cvt., B United States Sandridge Energy, Inc., 7.00%, cvt. United States 75 Real Estate 0.2% k Forestar Group, Inc., 6.00% United States REITs 0.6% a Health Care REIT, Inc., 6.50%, cvt. United States istar Financial, Inc., 4.50% United States Weyerhaeuser Co., 6.375%, cvt., A United States Thrifts & Mortgage Finance 0.2% k Fannie Mae, 8.25% United States k Freddie Mac, 8.375% United States Tobacco 0.6% Universal Corp., 6.75%, cvt. United States Wireless Telecommunications Service 0.0%  Crown Castle International Corp., 4.50%, cvt., A United States 83 Total Preferred Stocks (Cost $2,523,509) Principal Amount* Convertible Bonds 14.2% Aerospace & Defense 0.3% Aar Corp., senior note, 2.25%, 3/01/16 United States a,d L-3 Communications Holdings, Inc., senior bond, FRN, 3.00%, 8/01/35 United States Airlines 0.6% a Hawaiian Holdings, Inc., senior note, 5.00%, 3/15/16 United States Automobiles 0.1% c Navistar International Corp., senior sub. note, 144A, 4.50%, 10/15/18 United States Biotechnology 0.8% Biomarin Pharmaceutical, Inc., senior sub. bond, 0.75%, 10/15/18 United States Biomarin Pharmaceutical, Inc., senior sub. note, 1.50%, 10/15/20 United States c Cubist Pharmaceuticals, Inc., senior note, 144A, 1.875%, 9/01/20 United States Gilead Sciences, Inc., senior note, 1.625%, 5/01/16 United States Intermune, Inc., senior note, 2.50%, 9/15/18 United States b Merrimack Pharmaceuticals, senior note, 4.50%, 7/15/20 United States Mylan, Inc., senior note, 3.75%, 9/15/15 United States 28 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Capital Markets 0.8% a,c Ares Capital Corp., senior note, 144A, 4.375%, 1/15/19 United States 500,000 $ 513,437 c Prospect Capital Corp., senior note, 144A, 5.875%, 1/15/19 United States 100,000 104,250 Walter Investment Management Corp., senior sub. bond, 4.50%, 11/01/19 United States 100,000 104,188 721,875 Communications Equipment 0.1% Ciena Corp., senior bond, 0.875%, 6/15/17 United States 100,000 99,688 c senior note, 144A, 3.75%, 10/15/18 United States 14,000 19,311 118,999 Computers & Peripherals 0.1% EMC Corp., senior note, 1.75%, 12/01/13 United States 75,000 111,242 Consumer Finance 0.1% c Portfolio Recovery Associates, Inc., senior note, 144A, 3.00%, 8/01/20 United States 100,000 116,187 Construction Materials 0.1% Cemex Sab De CV, sub. note, 3.25%, 3/15/16 Mexico 100,000 125,500 Diversified Consumer Services 0.1% Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States 100,000 108,188 Electrical Equipment 0.2% d General Cable Corp., sub bond, 5.00%, 11/15/29 United States 100,000 106,813 SolarCity Corp., senior note, 2.75%, 11/01/18 United States 100,000 113,687 220,500 Electronic Equipment & Instruments 0.6% c Invensense, Inc., senior note, 144A, 1.75%, 11/01/18 United States 50,000 52,344 a,c Vishay Intertechnology, Inc., senior bond, 144A, 2.25%, 11/15/40 United States 500,000 525,000 577,344 Energy & Equipment Services 0.1% Hornbeck Offshore Services, Inc., senior note, 1.50%, 9/01/19 United States 15,000 18,169 c Seacor Holdings, senior bond, 144A, 3.00%, 11/15/28 United States 50,000 50,188 68,357 Health Care Equipment & Supplies 0.5% Accuray, Inc., senior note, 3.75%, 8/01/16 United States 100,000 108,500 d Hologic, Inc., senior bond, FRN, 2.00%, 12/15/43 United States 100,000 105,812 d Hologic, Inc., senior bond, FRN, 2.00%, 3/01/42 United States 20,000 20,475 a Nuvasive, Inc., senior note, 2.75%, 7/01/17 United States 150,000 164,250 Volcano Corp., senior note, 1.75%, 12/01/17 United States 100,000 100,313 499,350 Health Care Providers & Services 1.4% c Healthways, Inc., senior note, 144A, 1.50%, 7/01/18 United States 150,000 141,750 Lifepoint Hospitals, Inc., senior sub. note, 3.50%, 5/15/14 United States 100,000 108,000 Semiannual Report | 29 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Health Care Providers & Services (continued) c Molina Healthcare, Inc., senior note, 144A, 1.125%, 1/15/20 United States 400,000 $ 418,500 Omnicare, Inc., Co., senior sub. bond, 3.75%, 4/01/42 United States 350,000 508,594 Omnicare, Inc., senior sub. bond, 3.50%, 2/15/44 United States 100,000 98,750 1,275,594 Household Durables 0.3% KB Home, Co., senior note, 1.375%, 2/01/19 United States 100,000 99,312 Meritage Homes Corp., senior bond, 1.875%, 9/15/32 United States 60,000 65,400 Toll Bros Finance Corp., senior bond, 0.50%, 9/15/32 United States 100,000 102,625 267,337 Household Products 0.1% a,c Jarden Corp., Co., senior sub. note, 144A, 1.50%, 6/15/19 United States 100,000 115,687 Internet & Catalog Retail 0.1% Priceline.com, Inc., senior note, 1.00%, 3/15/18 United States 9,000 12,679 c Priceline.com, Inc., senior note, 144A, 0.35%, 6/15/20 United States 100,000 114,938 127,617 Internet Software & Services 0.2% a,c Blucora, Inc., senior note, 144A, 4.25%, 4/01/19 United States 75,000 111,281 Web.com Group, Inc., senior note, 1.00%, 8/15/18 United States 100,000 106,875 218,156 IT Services 0.1% c Servicesource International, Inc., 144A, senior note, 1.50%, 8/01/18 United States 50,000 48,750 Life Sciences Tools & Services 0.2% c Albany Molecular Research Inc., senior note, 144A, 2.25%, 11/15/18 United States 160,000 164,600 Machinery 0.1% c Meritor, Inc., 144A, senior bond, 7.875%, 3/01/26 United States 85,000 106,941 Marine 0.1% Dryships, Inc., senior bond, 5.00%, 12/01/14 Greece 75,000 73,359 Media 0.6% c Liberty Media Corp., senior bond, 144A, 1.375%, 10/15/23 United States 500,000 519,375 Metals & Mining 0.2% Ak Steel Corp., senior note, 5.00%, 11/15/19 United States 75,000 93,984 RTI International Metals Inc., senior note, 1.625%, 10/15/19 United States 100,000 107,625 201,609 Oil, Gas & Consumable Fuels 1.1% c Alon USA Energy, Inc., senior note, 144A, 3.00%, 9/15/18 United States 100,000 115,125 a BPZ Resources, Inc., senior note, 8.50%, 10/01/17 United States 400,000 375,500 Chesapeake Energy Corp., senior bond, 2.75%, 11/15/35 United States 100,000 105,812 Cobalt International Energy, Inc., senior note, 2.625%, 12/01/19 United States 100,000 100,437 Goodrich Petroleum Corp., senior bond, 5.00%, 10/01/32 United States 75,000 78,656 c Green Plains Renewable Energy, Inc., senior note, 144A, 3.25%, 10/01/18 United States 100,000 109,125 30 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Oil, Gas & Consumable Fuels (continued) d Peabody Energy Corp., junior sub. bond, FRN, 4.75%, 12/15/41 United States 75,000 $ 60,563 Stone Energy Corp., senior note, 1.75%, 3/01/17 United States 50,000 54,219 c Vantage Drilling Co., 144A, 5.50%, 7/15/43 United States 30,000 32,700 1,032,137 Pharmaceuticals 0.3% Array Bio, Inc., senior note, 3.00%, 6/01/20 United States 100,000 111,375 Auxilium Pharmaceuticals, Inc., senior note, 1.50%, 7/15/18 United States 100,000 109,750 221,125 Professional Services 1.0% a,c CBIZ, Inc., senior sub. note, 144A, 4.875%, 10/01/15 United States 700,000 927,062 Real Estate Investment Trusts (REITs) 1.5% c American Residential Properties Op LP, Co., senior note, 144A, 3.25%, 11/15/18 United States 100,000 103,563 a Annaly Capital Management, Inc., senior note, 5.00%, 5/15/15 United States 475,000 481,828 c Campus Crest Communities Operating Partnership LP, Co., senior note, 144A, 4.75%, 10/15/18 United States 100,000 102,125 Colony Financial, Inc., senior bond, 5.00%, 4/15/23 United States 100,000 103,625 c Northstar Realty Finance LP, Co., senior bond, 144A, 5.375%, 6/15/33 United States 100,000 107,125 Rait Financial Trust, senior bond, 7.00%, 4/01/31 United States 100,000 132,875 Redwood Trust, Inc., senior note, 4.625%, 4/15/18 United States 100,000 103,313 Resource Capital Corp., senior note, 6.00%, 12/01/18 United States 100,000 100,875 Starwood Property Trust, Inc., senior note, 4.55%, 3/01/18 United States 100,000 110,187 1,345,516 Real Estate Management & Development 0.1% c Forest City Enterprises, Inc., senior note, 144A, 3.625%, 8/15/20 United States 100,000 103,750 Semiconductors & Semiconductor Equipment 0.7% a Intel Corp., junior sub. bond, 2.95%, 12/15/35 United States 100,000 108,750 Micron Technology, Inc., senior bond, 2.375%, 5/01/32 United States 5,000 11,266 3.125%, 5/01/32 United States 55,000 122,547 3.00%, 11/15/43 United States 250,000 239,844 c Nvidia Corp., senior note, 144A, 1.00%, 12/01/18 United States 150,000 150,937 Xilinx, Inc., senior note, 2.625%, 6/15/17 United States 10,000 15,631 648,975 Software 0.7% a,c Concur Technologies, Inc., senior note, 144A, 0.50%, 6/15/18 United States 250,000 279,844 Electronic Arts, Inc., senior note, 0.75%, 7/15/16 United States 100,000 104,187 c Netsuite, Inc., senior note, 144A, 0.25%, 6/01/18 United States 90,000 96,187 a Take -two Interactive Software, Inc., senior bond, 1.00%, 7/01/18 United States 150,000 157,594 637,812 Textiles, Apparel & Luxury Goods 0.6% c Iconix Brand Group, Inc., senior sub. note, 144A, 1.50%, 3/15/18 United States 400,000 549,000 Thrift & Mortgage Finance 0.1% c MGIC Investment Corp., junior sub. bond, 144A, 9.00%, 4/01/63 United States 100,000 115,125 Semiannual Report | 31 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Tobacco 0.1% d Vector Group Ltd., senior bond, 2.50%, 1/15/19 United States 40,000 $ 47,326 Transportation Infrastructure 0.1% Aegean Marine Petroleum, senior note, 4.00%, 11/01/18 Greece 100,000 104,813 Total Convertible Bonds (Cost $12,887,767) 13,148,433 Corporate Bonds, Notes and Senior Floating Rate Interests 18.0% Aerospace & Defense 0.5% d Accudyne Industries LLC (Silver II U.S. Holdings/Hamilton), 2013 Specified Refinancing Term Loan, first lien, senior secured, FRN, 4.00%, 12/13/19 United States 41,000 41,074 c Erickson Air-crane, Inc., secured note, second lien, 144A, 8.25%, 5/01/20 United States 350,000 358,312 Transdigm, Inc., first lien, senior secured, Tranche C Term Loan, 3.75%, 2/28/20 United States 20,000 20,132 419,518 Automobiles 0.1% Ford Motor Co., 4.25%, 11/15/16 United States 20,000 40,563 c General Motors Co., senior bond, 144A, 4.875%, 10/02/23 United States 60,000 60,675 101,238 Banks 0.1% c Dresdner Funding Trust I, junior sub. bond, 144A, 8.151%, 6/30/31 Germany 100,000 103,500 HSH Nordbank AG, junior sub. bond, 7.408%, 6/29/49 Germany 10,000 EUR 3,950 107,450 Beverages 0.1% d Coca -Cola Co., FRN, senior note, 0.342%, 11/01/16 United States 80,000 80,151 c Crestview DS Merger Sub II Inc., second lien, Term Loan, secured note, 144A, 10.00%, 9/01/21 United States 35,000 37,275 117,426 Building Products 0.0% † c USG Corp., senior note, 144A, 5.875%, 11/01/21 United States 40,000 41,450 Chemicals 0.7% d Chemtura, FRN, first lien, senior secured note, 3.50%, 8/27/16 United States 20,000 20,112 Hexion US Finance Corp., first lien, senior secured note, 8.875%, 2/01/18 United States 550,000 574,063 d Monsanto Co., FRN, senior note, 0.438%, 11/07/16 United States 40,000 40,064 634,239 Commercial Banks 0.4% Royal Bank of Scotland Group PLC, junior sub. bond, 5.25%, 6/29/49 United Kingdom 71,000 EUR 80,779 l Royal Bank of Scotland Group PLC, 5.50%, perpetual United Kingdom 17,000 EUR 19,757 Royal Bank of Scotland Group PLC, sub. bond, 6.125%, 12/15/22 United Kingdom 75,000 76,660 Unicredit, SpA, senior note, 6.95%, 10/31/22 Italy 100,000 EUR 148,635 325,831 32 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Commercial Services & Supplies 1.1% Garda Security, 4.00%, 11/06/20 United States $ Harland Clarke, 7.00%, 5/22/18 United States Ipayment, Inc., Co., senior note, 10.25%, 5/15/18 United States TMS International, 4.50%, 10/04/20 United States c Wyle Services Corp., senior sub. note, 144A, 10.50%, 4/01/18 United States Computers & Peripherals 0.0%  Dell, Inc., senior note, 4.50%, 3/24/20 United States SanDisk Corp., senior note, 1.50%, 8/15/17 United States Diversified Financial Services 0.9% d Bank of America Corp., senior note, FRN, 1.281%, 1/15/19 United States d Duff & Phelps, first lien, senior secured note, FRN, 4.50%, 4/23/20 United States d Ford Motor Credit Co. LLC, senior note, FRN, 0.992%, 1/17/17 United States l General Electric Capital Corp., junior sub., 7.125%, perpetual United States PHH Corp., senior note, 6.375%, 8/15/21 United States c ROC Finance LLC/ROC Finance 1 Corp., secured note, 144A, 12.125%, 9/01/18 United States SLM Corp., senior bond, 8.00%, 3/25/20 United States Diversified Telecommunication Services 1.1% c Avaya, Inc., secured note, second lien, 144A, 10.50%, 3/01/21 United States d Cincinnati Bell, first lien, senior secured, FRN, 4.00%, 9/10/20 United States d Crown Castle Operating Co., New Tranche B Term Loan, 6.50%, FRN, 1/31/19 United States Frontier Communications Corp., senior bond, 9.00%, 8/15/31 United States c Level 3 Financing, Inc., 144A, 6.125%, 1/15/21 United States Telecom Italia SpA, senior note, 6.375%, 6/24/19 Italy GBP Electrical Equipment 0.0%  d Generac Power Systems, Inc., first lien, senior secured, FRN, 3.50%, 5/31/20 United States Energy 0.6% d Calpine, FRN, first lien, senior secured, 3.00%, 5/03/20 United States c Energy Future, second lien, security lien, 144A, 12.25%, 3/01/22 United States Energy Equipment & Services 0.0%  c Hercules Offshore, Inc., senior note, 144A, 7.50%, 10/01/21 United States Entertainment 0.2% Digital Cinema, 3.25%, 5/17/21 United States c GLP Capital LP, senior note, 144A, 4.375%, 11/01/18 United States Warner Music, 3.75%, 7/01/20 United States Semiannual Report | 33 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Food Products 0.1% Arbys, 5.00%, 11/13/20 United States $ d Pinnacle Foods, first lien, senior secured, FRN, 3.25%, 4/29/20 United States d Reddy Ice Corp., first lien, senior secured, FRN, 6.75%, 4/01/19 United States d US Food Service, first lien guaranteed, senior secured, FRN, 4.50%, 3/31/19 United States Health Care Equipment & Supplies 0.7% Accellent, Inc., Co., senior sub. note, 10.00%, 11/01/17 United States Health Care Providers & Services 1.0% Community Health Systems, Inc., Co., senior note, 7.125%, 7/15/20 United States Health Management Associates, note, 7.375%, 1/15/20 United States c MedImpact Holdings, Inc., senior secured note, 144A, 10.50%, 2/01/18 United States WellCare Health Plans, Inc., senior note, 5.75%, 11/15/20 United States Home Furnishings 0.0%  d Tempur Pedic, FRN, first lien, senior secured, 3.50%, 3/18/20 United States Hotels, Restaurants & Leisure 1.9% Caesars Entertainment Resort Properties LLC, c senior secured note, first lien, 144A, 8.00%, 10/01/20 United States c secured note, second lien, 144A, 11.00%, 10/01/21 United States c Downstream Development Authority of the Quapaw Tribe of Oklahoma, senior secured note, 144A, 10.50%, 7/01/19 United States Harrahs Operating Co., Inc., 5.625%, 6/01/15 United States d Hilton Worldwide Finance LLC, first lien guaranteed, senior secured, FRN, 4.00%, 10/25/20 United States c Sugarhouse HSP Gaming Prop Mezzanine LP, secured note, 144A, 6.375%, 6/01/21 United States Household Durables 0.0% KB Home, Co., senior note, 7.00%, 12/15/21 United States Household Products 0.7%  c American Achievement Corp., second lien, secured note, 144A, 10.875%, 4/15/16 United States d Procter & Gamble Co., senior note, FRN, 0.322%, 11/04/16 United States d Wilsonart International Holding LLC, first lien, senior secured, FRN, 4.00%, 10/31/19 United States Insurance 0.3% d AmWins first lien, senior secured, FRN, 5.00%, 9/06/19 United States d Assicurazioni Generali, SpA, FRN, 7.75%, 12/12/42 Italy EUR 34 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Insurance (continued) Cooper Gay Swett, 5.00%, 4/16/20 United States $ Renaissance, 5.00%, 10/16/20 United States Leisure Equipment & Products 0.4% d Sram Cov-lite, first lien, guaranteed senior secured, FRN, 4.00%, 4/10/20 United States Travelport LLC, senior sub. note, 10.875%, 9/01/16 United States EUR senior sub. note, 11.875%, 9/01/16 United States Media 2.5% American Media, Inc., senior secured note, first lien, 11.50%, 12/15/17 United States CCO Holdings LLC, c senior bond, 144A, 5.75%, 9/01/23 United States senior bond, 5.75%, 1/15/24 United States d Charter Communications Operating LLC, first lien guaranteed, senior secured, FRN, 3.00%, 7/01/20 United States Clear Channel Communications Inc., c senior note, 144A, 14.00%, 2/01/21 United States senior note, 5.50%, 9/15/14 United States d,e CSC Holdings LLC, first lien senior secured, FRN, 2.668%, 4/17/20 United States Getty Images, 4.75%, 10/18/19 United States Sinclair Television, 3.00%, 4/15/20 United States The Mcclatchy Co., senior secured note, first lien, 9.00%, 12/15/22 United States Postmedia Network, Inc., senior secured note, second lien, 12.50%, 7/15/18 Canada Metals & Mining 0.0%  US Steel Corp., senior note, 2.75%, 4/01/19 United States Oil, Gas & Consumable Fuels 2.1% Arch Coal, Inc., Co., senior note, 9.875%, 6/15/19 United States senior bond, 7.25%, 10/01/20 United States senior note, 7.25%, 6/15/21 United States c Atlas Energy Holdings Operating Co. LLC, senior note, 144A, 7.75%, 1/15/21 United States Berry Petroleum Co., senior bond, 6.375%, 9/15/22 United States d BP Capital Markets, senior note, FRN, 0.658%, 11/07/16 United Kingdom EXCO Resources, Inc., senior note, 7.50%, 9/15/18 United States c Halcon Resources Corp., senior note, 144A, 9.25%, 2/15/22 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States c Meg Energy Corp., 144A, 7.00%, 3/31/24 Canada Semiannual Report | 35 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Oil, Gas & Consumable Fuels (continued) c Pacific Rubiales Energy Corp., senior note, 144A, 5.375%, 1/26/19 Colombia 100,000 $ 100,250 d Peabody Energy Corp., Term Loan, FRN, 4.25%, 9/24/20 United States 20,000 20,098 Petroleos De Venezuela SA, 5.50%, 4/12/37 Venezuela 57,000 30,495 d Power Buyer LLC, first lien, senior secured, FRN, 4.25%, 5/06/20 United States 8,886 8,811 d,e Powerteam Services, FRN, 5.50%, 5/06/20 United States 485 481 c Quicksilver Resources, Inc., senior note, 144A, 11.00%, 7/01/21 United States 200,000 215,000 d Shell International Finance, senior note, FRN, 0.451%, 11/15/16 Netherlands 80,000 80,059 Talisman Energy, senior bond, 3.75%, 2/01/21 Canada 75,000 72,338 1,936,478 Packaging & Containers 0.0% † Pact Group, 3.75%, 5/29/20 United States 20,000 19,888 Pharmaceuticals 0.0% † d Amneal Pharmaceuticals, first lien, guarnateed senior secured, 7.00%, 11/01/19 United States 20,000 20,200 Real Estate 0.0% † c Rialto Holdings LLC, senior bond, 144A, 7.00%, 12/01/18 United States 28,000 28,053 Retailing 1.4% BJ’s Wholesale Club, 4.50%, 9/26/19 United States 40,000 40,214 c Mariposa, 144A, 8.75%, 10/15/21 United States 480,000 496,800 Neiman Marcus, senior note, 5.00%, 10/17/20 United States 20,000 20,148 New Albertsons, Inc., senior bond, 7.45%, 8/01/29 United States 400,000 333,000 c Rue21, Inc., senior note, 144A, 9.00%, 10/15/21 United States 570,000 399,000 1,289,162 Road & Rail 0.1% d Canadian National Railway, FRN, 0.438%, 11/06/15 Canada 80,000 80,100 Semiconductors & Semiconductor Equipment 0.0% † Amkor Technology, Inc., senior note, 6.375%, 10/01/22 United States 5,000 5,075 Software 0.4% Blackboard, Inc., B-3 Term Loan, 4.75%, 10/04/18 United States 14,239 14,404 c Blackboard, Inc., senior note, 144A, 7.75%, 11/15/19 United States 40,000 39,800 c First Data Corp., senior note, 144A, 10.625%, 6/15/21 United States 300,000 325,500 Nuance Communications, senior bond, cvt., 2.75%, 11/01/31 United States 12,000 11,520 d Trizetto Group Cov-lite, fist lien, senior secured, FRN, 4.75%, 5/02/18 United States 20,000 19,733 410,957 Transportation 0.6% c Navios Maritime Acquisition Corp., senior bond, 144A, 8.125%, 11/15/21 United States 300,000 305,250 c Topaz Marine SA, senior bond, 144A, 8.625%, 11/01/18 United Arab Emirates 250,000 252,500 557,750 Total Corporate Bonds, Notes, and Senior Floating Rate Interests (Cost $16,480,349) 16,675,442 36 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value f Corporate Bonds and Notes in Reorganization 0.6% Electric Utilities 0.6% Edison Mission Energy, senior note, 7.75%, 6/15/16 United States 336,000 $ 252,840 senior note, 7.00%, 5/15/17 United States 142,000 107,210 senior note, 7.20%, 5/15/19 United States 267,000 201,585 561,635 Oil, Gas & Consumable Fuels 0.0% † c Ogx Austria GmbH, senior bond, 144A, 8.50%, 6/01/18 United Kingdom 200,000 18,000 Transportation 0.0% † Overseas Shipholding Group, Inc., senior note, 8.125%, 3/30/18 United States 12,000 12,150 Total Corporate Bonds and Notes in Reorganization (Cost $566,459) 591,785 Foreign Government and Agency Securities 0.6% d Hellenic Republic Government Bonds, senior notes, FRN, 2.00%, 2/24/23 - 2/24/42 Greece 400,000 EUR 293,164 Mexican Bonos, unsecured note, 6.50%, 6/10/21 Mexico 3,000,000 MXN 239,551 Total Foreign Government and Agency Securities (Cost $544,173) 532,715 Asset-Backed Securities and Commercial Mortgage-Backed Securities 1.5% Automobiles & Components 0.1% HAROT 2013-4 A3, 0.69%, 9/18/17 United States 40,000 40,068 USAA Auto Owner Trust, 0.57%, 8/15/17 United States 20,000 20,022 60,090 Commercial Mortgage-Backed Securities 0.1% d Government National Mortgage Association, IO, FRN, 1.058%, 6/16/52 . United States 244,398 17,834 c Hilton USA Trust 2013 HLF, 144A, 3.714%, 11/05/30 United States 100,000 100,500 118,334 Credit Cards 0.6% d American Express Credit Account Master 2012-1, FRN, 0.438%, 1/15/20 United States 100,000 99,715 d American Express Credit Account Master 2013-3, FRN, 0.98%, 5/15/19 United States 100,000 100,241 d Citibank Credit Card Issuance Trust 2013-A7, FRN, 0.599%, 9/10/20 United States 100,000 100,171 d Citibank Credit Card Issuance Trust 2013-A10, FRN, 0.73%, 2/07/18 United States 100,000 100,178 Chait 2013-A8, 1.01%, 10/15/18 United States 100,000 100,387 Comet 2013-A3, 0.96%, 9/16/19 United States 100,000 100,088 600,780 Other ABS 0.2% c SRFC 2013-3a A, 144A, 2.20%, 10/20/30 United States 100,000 100,632 c Tal 2013-2a A, 144A, 3.55%, 11/20/38 United States 100,000 99,980 200,612 Semiannual Report | 37 Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Whole Loan Collateral CMO 0.5% Alternative Loan Trust 2003-20cb, 5.75%, 10/25/33 United States 36,952 $ 38,601 Alternative Loan Trust 2003-9t1, 5.50%, 7/25/33 United States 39,995 40,295 BAFC 2005-5 1a1, 5.50%, 9/25/35 United States 35,876 36,823 d Bear Stearns Arm Trust 2004-9, FRN, 2.858%, 11/25/34 United States 27,458 26,827 d CSFB 2003-27 4a4, FRN, 5.75%, 11/25/33 United States 5,429 5,673 d CSFB 2003-ar26 7a1, FRN, 2.655%, 11/25/33 United States 14,593 13,920 d CSFB 2003-ar28 4a1, FRN, 2.602%, 12/25/33 United States 10,605 10,141 d CSFB 2004-ar4 3a1, FRN, 2.572%, 5/25/34 United States 35,218 33,791 DBALT 2005-3 4a4, 5.25%, 6/25/35 United States 19,318 19,317 c FDIC 2013-n1 A, 144A, 4.50%, 10/25/18 United States 19,528 19,780 d JP Morgan Mortgage Trust 2006-a7, FRN, 2.563%, 1/25/37 United States 56,209 49,452 d MARM 2006-2 3a1, FRN, 2.674%, 1/25/36 United States 24,481 23,348 d Provident Funding Mortgage Loan Trust 2005-2, FRN, 2.653%, 10/25/35 United States 18,570 18,423 d Volt 2013- Npl4 A1, FRN, 3.96%, 11/25/53 United States 100,000 99,992 436,383 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $1,412,880) 1,416,199 f Municipal Bonds in Reorganization 0.6% Alliance Airport, Texas, 5.25%, 12/01/29 United States 60,000 68,166 Chicago O’ Hare Airport, Illinois, 5.50%, 12/01/30 United States 30,000 34,188 NYC IDA American Airlines, New York, 6.90%, 8/01/24 United States 300,000 351,729 Puerto Rico American Airlines, Puerto Rico, 6.30%, 6/01/23 United States 50,000 58,094 Total Municipal Bonds in Reorganization (Cost $487,574) 512,177 Number of Contracts Options Purchased 0.3% Calls – Exchange-Traded Biotechnology 0.0% † Merrimack Pharmaceuticals, Inc., December Strike Price $2.50, Expires 12/21/13 United States 45 6,638 Diversified Financial Services 0.1% Citigroup, Inc., June Strike Price $55.00, Expires 6/21/14 United States 75 22,200 S&P 500 Index, January Strike Price $1,875.00, Expires 1/18/14 United States 84 45,360 67,560 Machinery 0.0%† Timken Co., March Strike Price $55.00, Expires 3/22/14 United States 8 1,540 Timken Co., March Strike Price $57.50, Expires 3/22/14 United States 8 980 2,520 Media 0.1% DISH Network Corp., March Strike Price $55.00, Expires 3/22/14 United States 20 9,000 Time Warner Cable, Inc., April Strike Price $120.00, Expires 4/19/14 United States 15 30,900 38 | Semiannual Report Franklin Alternative Strategies Funds Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls – Exchange-Traded (continued) Media (continued) Time Warner Cable, Inc., April Strike Price $125.00, Expires 4/19/14 United States 6 $ 10,200 Time Warner Cable, Inc., April Strike Price $140.00, Expires 4/19/14 United States 3 1,743 51,843 Software 0.1% Microsoft Corp., January Strike Price $37.00, Expires 1/18/14 United States 94 18,330 Microsoft Corp., April Strike Price $37.00, Expires 4/19/14 United States 37 10,138 Vivendi SA, December Strike Price 15.00 EUR, Expires 12/20/13 France 16 8,284 Vivendi SA, December Strike Price 17.00 EUR, Expires 12/20/13 France 11 2,647 Vivendi SA, March Strike Price 20.00 EUR, Expires 3/21/14 France 78 4,980 44,379 Wireless Telecommunications Services 0.0% † Vodafone Group PLC ADR, January Strike Price $32.00, Expires 1/18/14 United Kingdom 7 3,640 Vodafone Group PLC ADR, April Strike Price $36.00, Expires 4/19/14 United Kingdom 102 28,662 Vodafone Group PLC ADR, April Strike Price $37.00, Expires 4/19/14 United Kingdom 11 2,145 34,447 Puts – Exchange-Traded Diversified Financial Services 0.0% † S&P 500 Index, December Strike Price $1,700.00, Expires 12/21/13 United States 15 3,600 S&P 500 Index, December Strike Price $1,600.00, Expires 12/31/13 United States 4 540 S&P 500 Index, January Strike Price $1,675.00, Expires 1/18/14 United States 10 5,750 S&P 500 Index, February Strike Price $1,700.00, Expires 2/22/14 United States 3 5,010 Euro STOXX 50 Index, January Strike Price 2,900.00 EUR, Expires 1/17/14 France 8 1,489 S&P 500 Index, June Strike Price $1,650.00, Expires 6/21/14 United States 7 23,800 40,189 Diversified Telecommunication Services 0.0% † Verizon Communications, Inc., April Strike Price $47.00, Expires 4/19/14 United States 29 4,263 Oil, Gas & Consumable Fuels 0.0% † BPZ Resources, Inc., December Strike Price $2.00, Expires 12/21/13 United States 66 990 Software 0.0% † Vivendi SA, December Strike Price 16.00 EUR, Expires 12/20/13 France 58 81 Vivendi SA, December Strike Price 17.42 EUR, Expires 12/20/13 France 20 84 Vivendi SA, January Strike Price 16.00 EUR, Expires 1/17/14 France 66 448 613 U. S. Government Securities 0.0% † U.
